Citation Nr: 1144334	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for recurrent growths, to include as due to herbicide exposure.  

2.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  He served in Vietnam and was awarded the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for growths due to Agent Orange exposure and granted service connection for PTSD, with a 50 percent rating assigned, effective June 26, 2007.

The Veteran and his spouse provided testimony before the undersigned at the RO in August 2011.  A transcript is of record.  

In August 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The Board notes that a March 2011 Report of Contact indicated that the Veteran wished with withdraw his appeal of the initial rating assigned for service-connected PTSD.  However, the note also indicated that the Veteran was advised that he must submit such motion in writing.  The record does not include a written motion to withdraw this issue.  Moreover, the Veteran provided testimony and additional evidence during the August 2011 hearing.  Therefore, the matter was not withdrawn.  See 38 C.F.R. § 20.204 (2011) (requiring that appeals be withdrawn in writing or on the record at a hearing).  

The issue of entitlement to a higher initial rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, and is discussed in the REMAND section of this decision.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has recurrent cysts that began occurring in active service.


CONCLUSION OF LAW

Recurrent growths, or cysts, were incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During the August 2011 Board hearing, the Veteran reported that he had cysts removed from his arm during service.  Service treatment records demonstrate the removal of a cyst-like formation from the right forearm in March 1968 and the removal of pilonidal abscess in August 1968.  

On VA treatment in September 1980, he was noted to have scattered small pustular lesions over both buttocks. 

The Veteran was service-connected for residuals of a pilonidal cyst in a June 1984 rating decision.  

The Veteran testified that he has had the same growths recur throughout his upper body every two-to-three years ever since service.  His first post-service surgery was around 1973 at the Springfield Medical Center and his last surgery was around one year prior to the hearing with Dr. Mujalli.  The file contains records of treatment with Dr. Mujalli from April 1995 to September 2008.  Records from the first and last surgery reported by the Veteran have not been obtained.  
The Veteran's spouse recalled personal knowledge that the Veteran had begun having cysts removed in 1973, and that they had recurred since the Veteran's return from service.  The record shows that she married the Veteran in August 1969.

The service treatment records document that a cyst was removed during service.  Hence the incurrence of an in-service disease or injury is demonstrated.  The Veteran is also competent to report the recurrence of the cysts since service and the testimony of his wife supports his reports that he experienced recurrent growths and that they have been present as a current disability.  The testimony of the Veteran and his spouse is deemed credible.  Accordingly, the criteria for the grant of service connection are met, and the appeal is granted.


ORDER

Service connection for recurrent growths is granted.


REMAND

The Veteran testified that he has continued to receive treatment at the VA Outpatient Clinic and the Vet Center in Springfield, Massachusetts.  The claims file does not include any such treatment records, but contains only letters from two therapists at the Vet Center dated in March 2008 and August 2011. 

VA treatment records are constructively of record before VA decision makers, and if relevant to the claim, must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The RO requested records from the Vet Center in July 2007 and January 2008, but did not receive the records or a response indicating that they were unavailable.  VA has a duty to make as many requests as are necessary to obtain relevant VA records and to end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159 (c)(2) (2011).  There is no indication in the record that these records are unavailable.  In fact, the existence of two letters from Vet Center therapists suggests the contrary.  

The Veteran also stated during the hearing that his PTSD symptoms had worsened since his last VA examination in August 2007.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to determine the current severity of service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA psychiatric treatment at the VA outpatient clinic and Vet Center in Springfield in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Once all relevant evidence has been obtained and associated with the claims folder, afford the Veteran a VA examination to evaluate the current severity of PTSD.  The claims folder must be made available to the examiner and review of the record must be noted in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning, apart from that attributable to non-service connected disabilities.  If it is not possible to distinguish the service connected from non-service connected symptomatology the examiner should so state.

The rationale for all opinions must be provided.

3.  The AOJ should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


